internal_revenue_service number release date index number --------------------------- --------------------------- ---------------------- ------------------------- - ----------------------------- --------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-129815-06 date october ----------------------------------------------------------------- ----------------------------------------------------------------- -------------------------- ------------------------------------ ---------------------------------------------------- --------------------------- ------ ------------------------------------------------------- --------------------------------- -------------------------------- --------------------------------- ---------------------------------- --------------------------------- legend donor spouse son daughter trust date year x shares corporation attorney a attorney b law firm accounting firm dear --------------------------------- extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption to a transfer to the trust this is in response to your representative’s letter of date requesting an the facts and representations submitted are summarized as follows on date before date donor created the trust an irrevocable_trust for the primary benefit of spouse son daughter and the issue of son and daughter at the same time donor transferred x shares of corporation to the trust during the planning and execution stage of the gift donor’s and spouse’s attorneys attorney a and attorney b of law firm advised donor and spouse of the gst nature of the trust accounting firm was engaged to prepare the form sec_709 united_states gift and generation-skipping_transfer_tax returns with review by law plr-129815-06 firm on their gift_tax returns filed for year donor and spouse consented to treat the gift as made one-half by each pursuant to sec_2513 however the returns as filed did not include allocations of gst_exemption to the gift attorney a recently discovered the error while reviewing and updating donor’s and spouse’s estate plans there have been no additions made to the trust an extension of time is requested to allocate donor’s and spouse’s available gst_exemption to the gift made on date to the trust no taxable_distributions or taxable terminations as defined under sec_2612 have occurred with respect to the trust donor and spouse have not yet used any of their gst_exemption sec_2513 provides that a gift made by one spouse to any person other than the donor's spouse shall for purposes of the gift_tax be considered as made one- half by the donor and one-half by the donor's spouse sec_2513 provides that paragraph a shall apply only if both spouses have signified their consent to the application of paragraph a in the case of all gifts made during the calendar_year by either while married to the other sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution taxable_termination and a direct_skip sec_2631 as in effect at the time of the transfer provides that for purposes of the gst tax every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual's estate determined with regard to extensions regardless of whether such a return is required to be filed under sec_26_2632-1 and ii of the generation-skipping_transfer_tax regulations an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 except as otherwise provided an allocation of gst_exemption is effective as of the date of any transfer as to which the form_709 on which it is made is a timely filed return a timely allocation sec_2642 provides that if the allocation of gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 plr-129815-06 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of the gift is treated as made by the spouse of the individual the gift shall be so treated for purposes of the gst tax sec_26_2652-1 provides that in the case of a transfer with respect to which the donor’s spouse makes an election under sec_2513 to treat the gift as made one-half by the spouse the electing spouse is treated as the transferor of one- half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a regulation or notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence including affidavits to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax plr-129815-06 professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied spouse is treated for gst purposes as the transferor of one-half of the entire value of the property transferred to the trust by donor regardless of the interest spouse is actually deemed to have transferred under sec_2513 for gst purposes donor and spouse are each treated as the transferor of one-half of the value of the entire property transferred to the trust therefore donor is granted an extension of time of days from the date of this letter to make an allocation of her available gst_exemption with respect to the transfer to the trust in addition spouse is granted an extension of time of days from the date of this letter to make an allocation of his available gst_exemption with respect to the transfer to the trust the allocations will be effective as of the date of the transfer the inclusion_ratio of the trust will be determined based on the value of the transfer to the trust as determined for federal gift_tax purposes and the amount of exemption allocated to the trust further the value of the transferred shares as of the date of the original transfer to the trust will be used in determining the amount of donor’s and spouse’s gst_exemption to be allocated to the trust donor and spouse should make the allocations on supplemental form sec_709 for year the forms should be filed with the cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the forms except as expressly provided herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provision of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
